EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Richard LaCava on 2/17/2022.

The application has been amended as follows: 
Claim 16 line 1. Remove one of the periods after the number 16
Claim 16 line 1. The secondary battery of claim 1, wherein

Allowable Subject Matter
Claims 1-8 and 13-16 are allowed.
The following is an examiner’s statement of reasons for allowance: Yamamoto (JP 2014049371, see IDS) is the closest prior art of record. However, Yamamoto is specifically silent to the instant claimed structure of the exterior body. This is also discussed within the applicant’s amendments to the instant claimed invention and the applicant’s arguments submitted on 5/7/2021. Therefore, the instant claimed invention is deemed novel and non-obvious and contributes to the advancement of the art of batteries. 

Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R OHARA whose telephone number is (571)272-0728. The examiner can normally be reached 7:30 AM-3:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 



/BRIAN R OHARA/Examiner, Art Unit 1724